DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-14 objected to because of the following informalities:  claims 9-14 cite dependency on "the method of claim 1" when claim 1 is cited as a system claim.  Examiner has interpreted that claims 9-14 are meant to be dependent upon Method claim 8.  For the purposes of prosecution, Examiner will examine Claims 9-14 as method claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (“Khalid” US 20170318275), and further in view of Goetzinger (“Goetzinger” US 10182210), and Wilde (“Wilde” US 20180373411).

Regarding claim 1, Khalid teaches A hybrid event production system, comprising: 
a performance server in data communication with the plurality of cameras, comprising a processor and memory storing computer readable instructions that, when executed by the processor, configure the production system to:  [Khalid – Para 0042, Fig. 2, 1: teaches a virtual reality media processing server 206 of system 100, wherein the  virtual reality media processing server 206 is in communication with the configuration of capture devices 202.  Para 0101: teaches non-transitory computer-readable medium configured to perform one or more of the processes described]
initialize a virtual environment in which to render a hybrid graphically depicted virtual environment in combination with one or more video feeds; [Khalid – Para 0021, 0022, 0027, 0095, 0099, Fig. 1, 10, 11: teaches Based on the captured 2D video data from the video and depth capture devices, the virtual reality media provider system may generate a real-time volumetric data stream representative of a dynamic volumetric model of the surfaces of the objects at the real-world event]
associate each of the plurality of cameras with a corresponding location in the virtual environment; [Khalid – Para 0016: teaches a virtual reality media provider system may include a configuration of synchronous video and depth capture devices (e.g., video cameras, three-dimensional (“3D”) depth scanning hardware, etc.) disposed at fixed positions at a real-world event]
a plurality of spectating users to access the virtual environment; and [Khalid – Para 0053, 0045: teaches one or more media player devices 316 may be used by user 318 to access and experience virtual reality media content received from system 100] 
for each of the plurality of spectating users: 
map that spectating user to one of the plurality of cameras based on the associated location of each camera, [Khalid – Para 0026: teaches the user may dynamically select viewpoints from which to experience the game that are in any arbitrary location on the basketball court, wherein viewpoints are a result of video and depth capture devices positioned at fixed positions surrounding the basketball court]
render in real time a video stream graphically depicting the virtual environment of the surrogate within the virtual environment and incorporating a video feed from the mapped camera, and [Khalid – Para 0020, 0016: teaches  The video and depth capture devices may capture the 2D video data and depth data in real-time (e.g., as the basketball game is being played) so that virtual reality media content representative of the real-world event (e.g., the basketball game) may be distributed to users to experience live]
deliver the video stream to a device from of a spectating user. [Khalid – Para 0022, 0096, 0100, Fig. 10, 11: the virtual reality media provider system may provide the virtual reality media content to one or more media player devices associated with respective users who may not be physically present at the real-world event but who wish to experience the real-world event virtually using their media player devices]
Khalid teaches a plurality of cameras, but do not explicitly teach a video device comprising a display screen, and further comprising a plurality of cameras on a plane substantially parallel to the display screen; and
Khalid teaches a performance server in communication with capture devices, but does not explicitly teach server in communication with the video device;
Khalid teaches a plurality of spectating users to access the virtual environment, but do not explicitly teach authenticate a plurality of users;
determine a location, within the virtual environment, of a corresponding surrogate for that spectating user, 
Khalid teaches mapping a spectating user to a location, but does not explicitly teach map that spectating user based on the determined location of the corresponding surrogate and
Khalid teaches render a video stream graphically depicting the virtual environment of the surrogate within the virtual environment, but does not explicitly teach render the virtual environment based on a location of the corresponding surrogate within the virtual environment;
Khalid teaches delivering the video stream to a device of a spectating user, but does not explicitly teach deliver the video stream to a device from which the spectating user was authenticated to access the virtual environment.

However, Goetzinger teaches a video device comprising a display screen, and further comprising a plurality of cameras on a plane substantially parallel to the display screen; and [Goetzinger – (C19, L44-60), (C17, L26-42), (C19, L15-32), Figs. 2-15: teaches a workstation 12a includes three cameras 42a-c, mounted at different locations along a top edge of emissive surface member 54, wherein an emissive surface member 54 is a see-through display device. Examiner notes: cameras are located on top of emissive surface member and are interpreted to be in parallel]   
server in communication with the video device; [Goetzinger – (C14, L58-C15, L6), Fig. 1: teaches server 16 in communication with workstations 12a-n]
Khalid and Goetzinger are analogous in the art because they are from the same field of presenting videos [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khalid in view of Goetzinger to content workstations for the reasons of improving interaction by using augmented and virtual reality to enhance conferencing activities including communication and content sharing (C1, L22-25).
Khalid teaches a plurality of spectating users to access the virtual environment, but do not explicitly teach authenticate a plurality of users;
Khalid and Goetzinger do not explicitly teach determine a location, within the virtual environment, of a corresponding surrogate for that spectating user, 
Khalid and Goetzinger teaches mapping a spectating user to a location, but does not explicitly teach map that spectating user based on the determined location of the corresponding surrogate and
Khalid teaches render a video stream graphically depicting the virtual environment of the surrogate within the virtual environment, but does not explicitly teach render the virtual environment based on a location of the corresponding surrogate within the virtual environment;
Khalid and Goetzinger teaches delivering the video stream to a device of a spectating user, but does not explicitly teach deliver the video stream to a device from which the spectating user was authenticated to access the virtual environment.

However, Wilde teaches authenticate a plurality of users; [Wilde - Para 0052, 0053, 0081, 0028: teaches providing a user's credentials to an application executing on electronic device 300, wherein the information is used to identify or authenticate a user or the user’s account.  Examiner notes:] 
determine a location, within the virtual environment, of a corresponding surrogate [i.e. avatar] for that spectating user, [Wilde – Para 0104: teaches the virtual reality computing system can further determine (step 1340), in the virtual reality environment, a position of the avatar with respect to a first seat zone.  Para 0024: teaches an avatar represents an individual moved by the user] 
map that spectating user based on the determined location of the corresponding surrogate and , [Wilde – Para 0104: teaches the virtual reality computing system can further determine (step 1340), in the virtual reality environment, a position of the avatar with respect to a first seat zone]
render the virtual environment based on a location of the corresponding surrogate within the virtual environment; [Wilde – Para 0086, Fig. 5: teaches representation of avatars 505-520 in a virtual reality environment, consistent with embodiments of the present disclosure.  Para 0024-0026: teaches receiving, from a virtual reality device, a user's movements of an avatar in the virtual reality environment, determining, in the virtual reality environment, a position of the avatar with respect to a first seat zone surrounding a first available seat] 
deliver the video stream to a device from which the spectating user was authenticated to access the virtual environment. [Wilde - Para 0103, Fig. 5: teaches the virtual reality computing system can receive (step 1330), from a virtual reality device (e.g., through virtual reality device 145 of FIG. 1 or hand controller 385 of FIG. 3C), a user's movements of an avatar in the virtual reality environment, wherein the avatar represents an individual having pre-stored information.  Para 0052, 0053, 0081, 0028: teaches providing a user's credentials to an application executing on electronic device 300, wherein the information is used to identify or authenticate a user or the user’s account]
Khalid, Goetzinger, and Wilde are analogous in the art because they are from the same field of virtual reality experiences [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khalid and Goetzinger in view of Wilde to an avatar for the reasons of improving user experience by providing a fully integrated, virtual reality experience that utilizes the ever expanding corpus of available data [Para 0002].

Regarding claim 2, Khalid, Goetzinger, and Wilde teaches the hybrid event production system of claim 1, wherein the plurality of cameras are on substantially the same plane as the display screen. [Goetzinger – (C19, L44-60), (C17, L26-42), (C19, L15-32), Figs. 2-15: teaches a workstation 12a includes three cameras 42a-c, mounted at different locations along a top edge of emissive surface member 54, wherein an emissive surface member 54 is a see-through display device. Examiner notes: cameras are located on top of emissive surface member and are interpreted to be in parallel]

Regarding claim 5, Khalid, Goetzinger, and Wilde teaches the hybrid event production system of claim 1, wherein each camera's corresponding location comprises one or more of a discrete point, a two-dimensional area, or a three- dimensional region within the virtual environment. [Khalid – Para 0059, 0024, 0016: teaches giving the user 318 the sense that the immersive virtual reality world presented in the field of view is three-dimensional]

Regarding claim 6, Khalid, Goetzinger, and Wilde teaches the hybrid event production system of claim 1, wherein mapping each spectating user to one of the plurality of cameras comprises 
selecting a camera mapped to a location closest to the spectating user's corresponding surrogate within the virtual environment. [Khalid – Para 0026: teaches the user may dynamically select viewpoints from which to experience the game that are in any arbitrary location on the basketball court, wherein viewpoints are a result of video and depth capture devices positioned at fixed positions surrounding the basketball court]
 [Wilde – Para 0100: teaches While it is appreciated that the avatar can be assigned to the seat zone it is more into, in other embodiments, the avatar can be assigned to the seat, rather than seat zone, it is closest to, when the avatar is located in more than one seat zone]

Regarding Method claims 8, 9, 12, and 13, claim(s) 8, 9, 12, and 13 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 1, 2, 5, and 6. 
Therefore, claim(s) 8, 9, 12, and 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2, 5, and 6.

Regarding Non-transitory computer readable medium claims 15, 16, 18, and 19, claim(s) 15, 16, 18, and 19 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 1, 2, 5, and 6. 
Therefore, claim(s) 15, 16, 18, and 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2, 5, and 6.
[Examiner notes: Khalid - Para 0101: teaches non-transitory computer-readable medium configured to perform one or more of the processes described]

Claim(s) 3, 4, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid, Goetzinger, and Wilde as applied to claim 1 above, and further in view of Elder et al. (“Elder” US 20150177256).

Regarding claim 3, Khalid, Goetzinger, and Wilde teaches the hybrid event production system of claim 1, and wherein the computer readable instructions further configure the production system to:  
receive first input identifying a particular spectating user; [Khalid – Para 0053, 0054, 0060: teaches the media player device may detect user input]
determine a particular camera of the plurality of cameras to which the spectating user is mapped; and [Khalid – Para 0054: teaches in response to detecting user input, the field of view may display different objects and/or objects seen from a different viewpoint.  Examiner notes: in order to change the view in response to user input, the particular camera to which the spectating user is mapped to must be determined]
Khalid, Goetzinger, and Wilde do not explicitly teach wherein each camera comprises a light,
turn on the light on the particular camera.

However, Elder teaches wherein each camera comprises a light, [Elder – Para 0027, Fig. 1B: teaches system 100 comprises a camera 66 and light source/LED 52. Examiner notes: the system 100 is interpreted as a camera and therefore comprises a light 52] 

turn on the light on the particular camera. [Elder – Para 0029, 0027: teaches to activate the camera 66 and the illumination source 52, at step 302, the display panel 30 may be moved by the user such as by sliding the tongue 38 along the groove rails 36] 
Khalid, Goetzinger, Wilde, and Elder are analogous in the art because they are from the same field of cameras [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khalid, Goetzinger, and Wilde’s camera in view of Elder to light activation for the reasons of improving user experience by providing sufficient illumination to permit viewing of images that are captured by the camera [Para 0018].

Regarding claim 4, Khalid, Goetzinger, Wilde, and Elder teaches the hybrid event production system of claim 3, wherein the computer readable instructions further configure the production system to: 
receive second input [i.e. sliding the display panel back to home] indicating that an interaction with the spectating user has ended; and 
turn off the light on the particular camera. [Elder – Para 0027: teaches sliding the display panel 30 back to the home position 40 automatically deactivates the camera 66 and the light source 52]

Regarding Method claims 10 and 11, claim(s) 10 and 11 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 3 and 4. 
Therefore, claim(s) 10 and 11 is/are subject to rejections under the same rationale as applied hereinabove for claims 3 and 4.

Regarding claim 17, Khalid, Goetzinger, and Wilde teaches the computer readable media of claim 15, and wherein the computer executable instructions, when executed, further configure the hybrid event production system to perform: 
receiving first input identifying a particular spectating user; [Khalid – Para 0053, 0054, 0060: teaches the media player device may detect user input]
determining a particular camera of the plurality of cameras to which the spectating user is mapped; [Khalid – Para 0054: teaches in response to detecting user input, the field of view may display different objects and/or objects seen from a different viewpoint.  Examiner notes: in order to change the view in response to user input, the particular camera to which the spectating user is mapped to must be determined]
Khalid, Goetzinger, and Wilde do not explicitly teach wherein each camera comprises a light,
 turning on the light on the particular camera responsive to the receiving first input and determining steps; 
receiving second input indicating that an interaction with the spectating user has ended; and 
turning off the light on the particular camera responsive to the receiving second input step.

However, Elder teaches wherein each camera comprises a light, [Elder – Para 0027, Fig. 1B: teaches system 100 comprises a camera 66 and light source/LED 52. Examiner notes: the system 100 is interpreted as a camera and therefore comprises a light 52]
turning on the light on the particular camera responsive to the receiving first input and determining steps; [Elder – Para 0029, 0027: teaches to activate the camera 66 and the illumination source 52, at step 302, the display panel 30 may be moved by the user such as by sliding the tongue 38 along the groove rails 36]
receiving second input indicating that an interaction with the spectating user has ended; and 
turning off the light on the particular camera responsive to the receiving second input step. [Elder – Para 0027: teaches sliding the display panel 30 back to the home position 40 automatically deactivates the camera 66 and the light source 52]
In addition, the rationale of claim 3 is used for this claim.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid, Goetzinger, and Wilde as applied to claim 1 above, and further in view of Yoshinaga et al. (“Yoshinaga” US 6738059).

Regarding claim 7, Khalid, Goetzinger, and Wilde do not explicitly teach claim 7.  However, Yoshinaga teaches the hybrid event production system of claim 1, wherein the computer readable instructions further configure the production system to: 
monitor the location of each surrogate within the virtual environment; and 
when any surrogate has moved more than a predetermined amount within the virtual environment, remap the spectating user corresponding to that surrogate to one of the plurality of cameras based on a new location of the corresponding surrogate and based on the associated location of each camera. [Yoshinaga – (C13, L45-59), Fig. 11, 14: teaches If the character moves from the overlapping region sp.A-B to the region sp.B (see FIG. 11), the image processing means 2 determines that the position of the camera 15 has to be changed (S24: YES). Then, as shown in FIGS. 11 and 14, the camera 15A at the camera position A is moved to the camera position B so as to obtain the camera 15B (S25).  Examiner notes: a determination of whether the character moves to different regions is interpreted to teach a monitoring of the location of a surrogate.  Additionally, the area of each region is interpreted as the predetermined amount]
Khalid, Goetzinger, Wilde, and Yoshinaga are analogous in the art because they are from the same field of image processing [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khalid, Goetzinger, and Wilde in view of Yoshinaga to camera changes for the reasons of improving the user’s viewpoint by changing an angle of a virtual camera in the space so that freedom of representation on the screen is increased tremendously.

Regarding Method claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 7. 
Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claims 7.

Regarding Non-transitory computer readable medium claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 7. 
Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claims 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426                                                                                                                                                                                             

/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
September 30, 2022